DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 13 and 17 were previously pending and subject to a Final Action dated May 19, 2021. In the response submitted on October 19, 2021, claims 13 and 17 were amended. Claims 13 and 17 are further amended in an Examiner’s Amendment, herein. Therefore, claims 13 and 17 are currently pending and subject to the following Notice of Allowance.
Response to Arguments
The following responses are directed to Applicant’s Argument/Remarks, hereinafter “the Response,” filed on October 19, 2021.
Applicant’s arguments filed on pages 5 thru 8 of the Response concerning the previous rejections under 35 U.S.C. § 101 have been fully considered and are found persuasive in view of the amended claims in the Examiner’s Amendment herein. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as providing by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Andrew Hollander on November 17, 2021 and approved through electronic mail communications on November 19, 2021---.
The listing of claims has been changed to the following:
1-12. 	(Cancelled)
13. 	(Currently Amended)	A system for consolidating electronic travel records of a journey upon determining that a schema in which privately arranged, non-commercial reservations are stored has passed a validation check
a record consolidation server configured to: 
accept an inbound feed with privately arranged, non-commercial reservations information, the inbound feed having an inbound schema; 
validate the inbound schema with which the privately arranged reservations information is associated, to ensure  can process the inbound schema; 

enter a reject process to determine if records from distinct formats can be consolidated, the reject process comprising: 
determine
determine that an XML record contains a system identifier and record locator; 2

verify
determine that the trip request identifier matches the inbound schema; 
store, in a first travel record structured to be associated with the Passenger Name Record from the Global Distribution System, wherein the first travel record contains a travel reservation from a commercial flight: 
a first itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available commercial travel options, and
a second itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options; 
store, in a second travel record structured to be associated with a trip request identifier from the privately arranged, non-commercial travel reservations: 
3503852332.3a third itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available travel options, and 
a fourth itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non- commercial travel options;

deliver a message to a user comprising the consolidated travel record.  
14-16.	(Cancelled)  
17.	(Currently Amended)	The system of claim 13, wherein the set of travel information based on the privately arranged, non-commercial reservations information is associated with a charter flight, a charter bus, a helicopter, a rail trip segment, a water trip segment, or campsite accommodations.
Reasons for Allowance
Claims 13 and 17 are allowed. The following is an examiner’s statement of reasons for allowance:
While the prior art teaches some aspects and features of independent claim 13, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
The closest prior art made of record for claim 13 is previously cited U.S. Patent Application Publication No. 2015/0347408 to Fontebride et al., hereinafter, Fontebride. Fontebride discloses “methods, apparatus, and computer program products for managing an extended record data structure in a content management system.” (Fontebride, th travel record, is derived from GDS and Non-GDS record identifiers, i.e., a first, a second, a third, a fourth,…, a nth itinerary identifier. (Fontebride, ¶¶ [0005], [0009], and [0066]). 
The next closest prior art made of record for claim 13 is newly cited U.S. Patent Application Publication No. 2015/0269193 to King et al., hereinafter King. Wherein, King teaches a method and a system for “validating metadata against a metadata schema by semantically validating metadata objects in metadata for a computer program to confirm that required relationships among the metadata objects are present and conform to predefined rules.” (King, ¶ [0007]). King further teaches unmarshalling the data to obtain errors and the validated data “must be beoth semantically and syntactically correct
The next closest prior art made of record for claim 13 is previously cited U.S. Patent Application Publication No. 2011/0137666 to Zuida et al., hereinafter Zuida. Wherein, Zuida teaches “a method and a system for aggregating travel solutions from a plurality of travel sources.” (Zuida, Abstract). Zuida further teaches the travel sources comprise companies that include “railway companies, bus companies, helicopter companies, and airlines…” (Zuida, Figure 6: domestic basket 630 and 640; and ¶ [0033]). Accordingly, Zuida teaches “a journey having both a commercial flight and a charter flight.”
The next closest prior art made of record for claim 13 is previously cited U.S. Patent Application Publication No. 2015/0294234 to Alberola et al., hereinafter Alberola. Wherein, Alberola teaches an “aggregation module” that merges segment data into a single PNR from multiple PNRs associated with a user. (Alberola, Figure 5: PNR 74, 75, 76, and aggregation record 78; and Abstract). 
The next closest prior art made of record for claim 13 is previously cited U.S. Patent Application Publication No. 2002/0152100 to Chen et al., hereinafter Chen. Wherein, Chen discloses “a super passenger name record (PNR)” that merges travel records from airlines, car rentals, and hotels into a single booking record along with the standard PNR data (e.g., name, address, telephone number) and subsequently transmits the super PNR to the client. (Chen, Abstract; Figure 7: steps 702 thru 716). 
The next closest prior art made of record to claim 13 is newly cited NPL to Aihkisalo et al., hereinafter Aihkisalo. Wherein, Aihkisalo discloses performance of web services based on marshalling and unmarshalling tasks in the server. (Aihkisalo, Abstract)
Yet, Fontebride, King, Zuida, Alberola, Chen, Aihkisalo, or in combination with one another, or in combination with previously cited art, do not teach or suggest independent 
a record consolidation server configured to:
validate the inbound schema with which the privately arranged reservations information is associated, to ensure the system can process the inbound schema; 
enter a reject process to determine if records from distinct formats can be consolidated, the reject process comprising:
…determine that an XML record contains a system identifier and record locator;2
…determine that the trip request identifier matches the inbound schema; 
store, in a first travel record structured to be associated with a Passenger Name Record from a Global Distribution System, wherein the first travel record contains a travel reservation from a commercial flight: 
a first itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available commercial travel options, and
a second itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options;
store, in a second travel record structured to be associated with a trip request identifier from privately arranged, non-commercial travel reservations:
a third itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available travel options; and
a fourth itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options….”
Wherein, the prior art discloses an error checking process by marshalling data. Yet, the error checking process does not included determining from XML data that a trip request identifier matches the inbound schema to determine whether consolidation of electronic records can occur. See King above. Additionally, the prior art does not disclose a first travel record associated with a PNR from a GDS and a second travel record associated with a trip request identifier privately arranged, non-commercial travel comprising both commercial and non-commercial itinerary identifiers. The prior art discloses aggregating travel records into a extend travel record based on itinerary identifiers, i.e., record locators, from disparate sources, i.e., standard PNR from a GDS and non-standard PNR from private sources. See Fontebride above. Moreover, the prior art does not teach storing a travel record associated with a PNR from a GDS comprising itinerary identifiers from privately arranged, non-commercial travel options. Therefore, independent claim 13 is allowable subject matter. 
Regarding claim 17, the claim is dependent upon allowable independent claim 13.

Eligible Subject Matter
The newly amended claims, particularly independent claim 13, are directed to eligible subject matter under 35 U.S.C. § 101, because the claim does not recite an abstract idea under Step 2A—Prong I of the 35 U.S.C. § 101 analysis. Wherein, the claim recites “a system for consolidating electronic travel records of a journey upon determining that a schema in which privately arranged, non-commercial reservations are stored has passed a validation check.” The claimed limitations recite a server being configured to validate inbound schema and enter into a rejection process to determine if electronic travel records having distinct formats can be consolidated by determining whether unmarshalling error codes exists which create a marshalling error code. Accordingly, claim 13 does not fall under the enumerated groupings of an abstract idea, i.e., “mathematical concept,” “mental process,” or “certain method of organizing human activity.” 
Furthermore, even if claim 13 was determined to recite an abstract idea, the claim is integrated into a practical application under Step2A—Prong II, because the claimed limitations recite an improvement to at least technology. For example, a server being configured to validate inbound schema and enter into a rejection process to correct errors creating a marshalling error during consolidation of electronic records is an improvement to a server’s functionality of processing and consolidating distinct electronic travel records. Wherein, similar to Example 42 of the 2019 PEG, the server is configured to perform standardization of electronic records having distinct formats by validating the inbound schema, determining if unmarshalling errors have occurred, and consolidating the electronic records having distinct formats when unmarshalling errors creating a independent claim 13 is directed to eligible subject matter. 
Regarding claim 17, the claim is dependent upon eligible independent claim 13. 
Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628           

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628  
                                                                                                                                                                                                                                                                                                                                                                                                   

Y wha